Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2056
                     Lower Tribunal No. 21-1407-A-K
                          ________________


                             Tiffany Ballard,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the County Court for Monroe County, Mark Wilson, Judge.

     Tiffany Ballard, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.